NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


          WORLDWIDE JET CHARTER, INC., Plaintiff/Appellant,

                                         v.

                 CHRISTOPHER MOEN, Defendant/Appellee.

                              No. 1 CA-CV 21-0614
                                FILED 7-19-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV 2020-095695
               The Honorable Stephen M. Hopkins, Judge

                                   AFFIRMED


                                    COUNSEL

Denton Peterson Dunn PLLC, Mesa
By Brad A. Denton, Larry A. Dunn, Dustin D. Romney
Counsel for Plaintiff/Appellant

Vasin & Rocco PLLC, Mesa
By Mitchell A. Vasin
Counsel for Defendant/Appellee
                          WORLDWIDE v. MOEN
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Randall M. Howe and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1            Worldwide Jet Charter, Inc. appeals the superior court’s order
dismissing its complaint as time barred and awarding attorneys’ fees and
costs to Christopher Moen. Finding no error, we affirm.

                             BACKGROUND

¶2           Worldwide offers charter jet services and hired Moen as a
pilot. On October 5, 2015, the parties signed a Conditional Offer of
Employment (Offer) with two attached exhibits: a Promissory Note (Note)
and a Training Reimbursement Agreement (TRA).

¶3            The Offer required that Moen complete a Federal Aviation
Administration (FAA) approved training program before Worldwide
would hire him. The cost of the FAA training was Moen’s responsibility,
but the Offer outlined that Worldwide would provide financing in
accordance with the terms of the attached Note and TRA. The funds
provided pursuant to the Note were payable over a two-year period. As
long as Moen was employed by Worldwide, Worldwide would make
payments on his behalf, but if he ceased to be employed during the two-
year period, then he became responsible for any balance owing on the Note.
Under the Note, Worldwide could also demand reimbursement for the
costs of training, including costs for training registration, travel,
transportation, food, lodging, and wages. Moen completed his training in
December 2015. He resigned from Worldwide in February 2016. Worldwide
did not demand any payment on the Note over the next four years and
Moen did not make any payments.

¶4            In October 2020, Worldwide filed a complaint alleging breach
of contract, breach of implied covenant of good faith and fair dealing, and
unjust enrichment. Worldwide claimed that Moen breached the Offer,
Note, and TRA by failing to make payments on the Note after his
resignation. Moen moved to dismiss under Arizona Rule of Civil Procedure
(Rule) 12(b)(6), arguing that Worldwide’s claims related to a breach of an



                                     2
                         WORLDWIDE v. MOEN
                          Decision of the Court

employment contract and were barred by a one-year statute of limitations.
See A.R.S. § 12-541(3) (establishing a one-year statute of limitations for
actions for a breach of an employment contract). The superior court agreed
that § 12-541(3) applied and dismissed the complaint. The court found that
the Offer, Note, and TRA were part of one agreement relating to Moen’s
employment obligations and compensation.

¶5             Worldwide filed a Motion for Leave to File First Amended
Complaint (Motion for Leave to Amend) arguing that the court “was
operating under some incorrect assumptions.” In its proposed amended
complaint, Worldwide alleged that Moen breached only the Note and TRA.
Worldwide also added that the Note and TRA were “intended by the
parties to be separate from the parties’ employment agreement” and are
subject to a longer period under the statute of limitations applicable to
action for debt collection on contract claims. See A.R.S. §§ 12-548(A)(1)
(actions for debt based on a written contract), 47-3118(A) (actions to enforce
a promissory note). Worldwide included several pages of facts explaining
that the training was offered independently of Moen’s employment contact
and that Moen could have obtained it—and paid for it—on his own.
Worldwide also stated that Moen was not considered an employee until
after he completed his training.

¶6           The superior court denied Worldwide’s Motion for Leave to
Amend. The court treated the motion as a motion for reconsideration. The
court noted that Worldwide presented several arguments about why the
dismissal should be re-examined, but determined that the proposed
amendments did not change the analysis and affirmed the ruling
dismissing the case. Worldwide then filed a Motion for Reconsideration and
for Leave to File Reply to Response to Motion to Amend (Motion for
Reconsideration). Worldwide argued that the specific intent of the parties
was an issue of fact that the court refused to consider. Worldwide also
argued that the court erred in treating the Motion for Leave to Amend as a
motion for reconsideration because the factors for denying a motion for
reconsideration are different than those for a denial of a motion for leave to
amend. The court denied Worldwide’s Motion for Reconsideration.

¶7            Moen requested attorneys’ fees and costs. In response,
Worldwide argued that the superior court should not award fees because
although Worldwide’s claims were unsuccessful, they were still
meritorious because Worldwide believed a longer statute of limitations
applied. The court rejected Worldwide’s argument because the parties’
contract specifically required an award for all attorneys’ fees and costs. The
court awarded Moen $4,278.55 in fees and costs.


                                      3
                          WORLDWIDE v. MOEN
                           Decision of the Court

¶8           The superior court issued a final judgment for fees in favor of
Moen and dismissed Worldwide’s claims with prejudice. Worldwide
timely appealed.

                               DISCUSSION

¶9           Worldwide challenges the superior court’s application of a
one-year statute of limitations to its claims and the court’s denial of its
motion for leave to amend. Because it contends the court erred in
dismissing the complaint and denying the motion for leave to amend,
Worldwide also asks this court to reverse Moen’s award of attorneys’ fees.

I.     Employment Contract

¶10           Worldwide argues that the Note and TRA are separate
agreements and should be analyzed independently of the Offer. The
interpretation of a contract is an issue of law that we interpret de novo.
Grosvenor Holdings, L.C. v. Figueroa, 222 Ariz. 588, 593, ¶ 9 (App. 2009).

¶11            “The purpose of contract interpretation is to determine the
parties’ intent and enforce that intent.” Id. We look first to “the plain
meaning of the words in the context of the contract as a whole,” and if the
parties’ intent is “clear and unambiguous,” we apply the language as
written. Id. To determine whether a document is incorporated by reference,
the court looks at whether the incorporating document clearly evidences
“an intent that the writing be made part of the contract.” United Cal. Bank v.
Prudential Ins. Co. of Am., 140 Ariz. 238, 258 (App. 1983). If a document is
referenced “for a particular purpose, expressed in the contract, it becomes
part of it only for that purpose.” Id. at 259 (emphasis and citation omitted).

¶12           Worldwide argues the parties intended for the TRA and Note
to be separate contracts and did not intend to incorporate the Note and TRA
into the Offer. Specifically, Worldwide relies on the TRA, which provides:
“WHEREAS, Worldwide [ ] and ‘Employee’ recognize that this Agreement
is not intended to constitute any type of employment agreement or
guarantee of continued employment.” While this term reflects the parties’
intent that the TRA, on its own, would not constitute an employment
agreement, it does negate the parties’ intent that to accept the Offer, Moen
needed to complete the TRA as secured by the Note. In other words, the
Offer, the TRA, and the Note operated together―without the training
secured by the Note, the offer of employment would not be extended.
Further, the Note does not contain any provision to reflect the parties’ intent
that the Note be a separate, non-employment-related contract. The three
documents and the obligations that were set forth thereunder were all


                                      4
                         WORLDWIDE v. MOEN
                          Decision of the Court

necessary for the employment relationship contemplated by the parties to
the contract.

¶13           To begin, we look at the Offer to determine whether the
parties’ intended to incorporate the TRA and Note as part of the contract.
See United Cal. Bank, 140 Ariz. at 258. The Offer states:

      Any employment is contingent on your successful completion
      of a pre-employment drug screening, background check,
      successful completion of all initial new hire training and your
      signing of the attached training reimbursement agreement. The
      following are some of the more significant benefits, terms,
      and conditions of your conditional offer of employment:

      Training: You are required to successfully complete an FAA
      approved training and checking program . . . The total cost of
      this training and checking program is $32,117.00 (the
      “Training Costs”) and is your responsibility. The Company
      has agreed to finance the Training Costs on your behalf in
      accordance with the terms contained in the Promissory Note
      attached hereto as Exhibit “A” (the Promissory Note) along
      with the attached Training Reimbursement Agreement. For so
      long as you remain employed with the Company, the
      Company agrees to make all payments which are required to
      be paid by you under the terms of the Promissory Note. If you
      cease to be employed by the Company for any reason
      whatsoever prior to the full and complete payment of the
      Promissory Note, the Company’s obligation to pay any
      amounts on your behalf will cease on the date that you cease
      to be employed by the Company, and you will be responsible
      to pay the unamortized balance owed in accordance with the
      terms contained in the Promissory Note.

(Emphasis added).

¶14          The Note explains that payments shall be made in monthly
installments for two years “as set forth on the Amortization Schedule
attached hereto as Schedule “A” (the “Payments”).”

¶15           Worldwide argues that the mere attachment of the Note and
TRA to the Offer is insufficient to show that the parties intended to
incorporate the documents. See United Cal. Bank, 140 Ariz. at 258 (noting
that physical attachment and specific language are not necessary to
incorporate a document). But the Offer’s plain language reflects the parties’


                                     5
                         WORLDWIDE v. MOEN
                          Decision of the Court

intent to incorporate the Note and TRA. The Offer not only references the
Note and TRA, but it also refers to both documents as terms and conditions
precedent to Moen’s employment with the company. Without the Note and
TRA, the training provision contained in the Offer would be
nonsensical―Worldwide would not hire Moen unless he completed the
training financed under the terms of the Note.

¶16           Worldwide also argues that under Mesa Airlines, Inc. v.
Condron, the Note and TRA should be interpreted as separate contracts.
1 CA-CV 16-0326, 2017 WL 4638171 (Ariz. App. Oct. 17, 2017) (mem.
decision). In Mesa Airlines the issue was whether the parties’ employment
agreement incorporated a separately executed collective bargaining
agreement. Id. at *1, ¶¶ 2-3. Here there is no separately executed contract,
but a contract with two exhibits attached and referenced in the Offer itself.
Because we find the plain language of the parties’ contract shows an intent
to incorporate the TRA and Note, we reject this argument. The superior
court did not err in concluding that the Offer incorporated the TRA and
Note, and that the documents were not separate agreements.

II.   Statute of Limitations

¶17           Worldwide argues that its cause of action is governed by the
six-year statute of limitations outlined in §§ 12-548(A)(1) (actions for debt
based on a written contract) and 47-3118(A) (actions to enforce a promissory
note). We review questions of law, including dismissal under Rule 12(b)(6)
and the application of statute of limitations de novo. CVS Pharmacy, Inc. v.
Bostwick, 251 Ariz. 511, 516, ¶ 10 (2021); Monroe v. Ariz. Acreage LLC, 246
Ariz. 557, 562, ¶ 13 (App. 2019).

¶18           The superior court held that a one-year statute of limitations
applied to Worldwide’s claims because the Offer, Note, and TRA were part
of one employment contract. The court defined an “employment contract”
as “a contract between an employer and employee in which the terms and
conditions of employment are stated.” Redhair v. Kinerk, Beal, Schmidt, Dyer
& Sethi, P.C., 218 Ariz. 293, 295, ¶ 7 (App. 2008) (quotation and citation
omitted). The court found the Offer, Note, and TRA constituted one
employment contract because the training and TRA were required for
Moen’s employment and the Note and TRA were included as part of the
Offer. Worldwide contends that Redhair is factually distinct and
inapplicable here.

¶19           The issue in Redhair was whether § 12-541(3) applied to an oral
contract for an employee bonus. 218 Ariz. at 294-95, ¶¶ 3-4. Although the



                                     6
                          WORLDWIDE v. MOEN
                           Decision of the Court

facts are distinguishable, the court’s analysis of an “employment contract”
for the purposes of § 12-541(3) applies here. See also Lytikainen v. Schaffer’s
Bridal LLC, 409 F. Supp. 3d 767, 774 (D. Ariz. 2019) (recognizing that
employment contract is defined by its ordinary meaning). The Offer
(including the Note and TRA) meets the definition of an employment
contract because it defined the terms and conditions of Moen’s employment
with Worldwide, specifically that Worldwide agreed to finance his training
pursuant to the Note and TRA.

¶20            Worldwide also argues that even if the TRA and Note were
integrated with the Offer, §§ 12-548(A)(1) and 47-3118(A) still apply because
Worldwide’s action is for a recovery of a debt, not a breach of an
employment obligation. Worldwide asks this court to bifurcate the
contracts into employment and nonemployment issues to determine which
statute of limitations applies to each portion of the three agreements.

¶21           We decline to do so. Worldwide’s cause of action arose from
Moen’s breach of his employment obligations under the Offer, Note, and
TRA. Specifically, the Offer required Moen to complete FAA training,
which Worldwide agreed to finance, as a condition of his employment offer.
The Offer also required Moen to maintain employment for two years, at
which time Worldwide would absorb the entire cost of the training. Moen
completed his training in December 2015 and resigned in February 2016,
and Worldwide waited four years to bring its claim for reimbursement of
the training costs. The Note provides that “[i]n the event of a default,”
Worldwide “may demand payment of the entire unpaid indebtedness.” But
Worldwide’s cause of action did not arise from any default under the Note;
it arose from Moen’s resignation from employment. Had a non-
employment related default occurred, then whether the cause of action
could be bifurcated as a non-employment issue may raise a different
question. But under the circumstances here, Worldwide’s claim cannot be
bifurcated as a “non-employment issue” because it arose from Moen’s
employment obligations under the agreements.

¶22            Worldwide contends that §§ 12-548(A)(1) (actions for debt
based on a written contract) and 47-3118(A) (actions to enforce a promissory
note) conflict with § 12-541(3) (employment contracts), and thus the longer
and more specific statute of limitations should apply. See Monroe, 246 Ariz.
at 562, ¶ 17 (noting that where there are conflicting statutes of limitations,
the court may apply the more specific or longer limitation period).
Worldwide argues it only needed to demonstrate a possibility that § 12-
548(A)(1) applied to its claims to show that a conflict exists. Because we
conclude that the nature of Worldwide’s claim is for a breach of an


                                      7
                          WORLDWIDE v. MOEN
                           Decision of the Court

employment contract, and not for a recovery of a separate debt, we find no
conflict between the statutes and agree with the superior court that the
shorter, employment contract statute of limitations applies.

III.   Motion for Leave to Amend the Complaint

¶23           Worldwide argues that the superior court erred in denying
the Motion for Leave to Amend and abused its discretion in treating the
motion as a motion for reconsideration. Worldwide contends the court
applied the wrong legal standard when denying the motion, and that the
proposed amended complaint included new facts that precluded dismissal
of the claim.

¶24            We review the denial of a motion for leave to amend for an
abuse of discretion. Swenson v. Cnty. of Pinal, 243 Ariz. 122, 128, ¶ 21 (App.
2017). An abuse of discretion exists when the superior court’s judgment is
“manifestly unreasonable, or exercised on untenable grounds, or for
untenable reasons.” Tilley v. Delci, 220 Ariz. 233, 238, ¶ 16 (App. 2009). It is
not an abuse of discretion to deny a motion for leave to amend “if the
amendment would be futile.” Swenson, 243 Ariz. at 128, ¶ 21. “In
determining whether the court abused its discretion, we presume that the
facts alleged in the complaint are true.” Timmons v. Ross Dress For Less, Inc.,
234 Ariz. 569, 572-73, ¶ 17 (App. 2014) (quotation and citation omitted).

¶25           Taking the facts alleged in the proposed amended complaint
as true, Worldwide’s complaint was still time barred. Worldwide points to
additional portions of the documents in support of the argument that the
parties intended that the TRA and Note be separate agreements. But as
discussed above, the Note and TRA were part of the Offer. Worldwide is
not in the business of financing pilot training independent of employment.
In fact, the Offer specifically stated that Moen’s employment was
contingent upon his “signing of the attached [TRA].”

¶26           Worldwide’s newly added facts did not change the fact that
Worldwide sought recovery for breach of an employment contract and thus
the proposed amendments were futile. Even if the superior court erred in
treating the motion for leave to amend as one for reconsideration, the court
did not abuse its discretion in denying the motion.




                                       8
                          WORLDWIDE v. MOEN
                           Decision of the Court

                              CONCLUSION

¶27           We affirm the superior court’s final judgment dismissing
Worldwide’s complaint and awarding attorneys’ fees to Moen. The Offer
provides that “the prevailing party” in “an action . . . brought to enforce or
construe the provisions of this Agreement . . . shall be awarded all filing
fees, expenses, costs, and attorneys’ fees.” See also A.R.S. § 12-341.01(A). As
the prevailing party, we grant Moen’s request for attorneys’ fees and costs
on appeal upon compliance with ARCAP 21.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                        9